An employer appeals from a decision of the Unemployment Insurance Appeal Board, which affirmed the decision of a referee holding that the employer was not organized and operated exclusively for charitable purposes, and therefore was not entitled to exemption under subdivision 4 of section 560 of the Labor Law (Unemployment Insurance Law) for the year 1949. The employer was incorporated by an act of the Legislature in 1924, and its articles amended by the Laws of 1928 (L. 1928, ch. 265). It is composed of several subordinate lodges of the Knights of Pythias in the city of New York, and its main object was to erect a building in the city of New York to accommodate the meetings and general assembly of subordinate lodges and other fraternal organizations. The net income from such building was to be used for the education and relief of its members and their children. A seven-story structure was built by the employer at No. 135 West 70th Street in New York City. This building has twenty-seven meeting rooms, besides rooms for other purposes. Claimant was employed there as an elevator operator. At no time has the building been operated at a profit. It has been constantly operated at a loss, and its tax liabilities alone have amounted to an accumulation of $300,000. The board found, in affirming the referee, that the employer was not organized exclusively for charitable purposes since its charter created it as a fraternal organization; and also that it was not operated exclusively for charitable purposes. The facts, concerning which there is no dispute, support the board’s determination. Decision unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.